Citation Nr: 0032296	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  00-03 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for status post myocardial infarction, 
coronary artery disease with hypertension, and cardiomegaly.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and N. S.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had verified active duty for training from 
October 1964 to February 1965, and verified active service 
from August 1965 to October 1968.  The veteran also had 
unverified reserve duty over the period of 1971 to 1991.

The Board noted in it's remand of April 2000 that it appeared 
that a claim of clear and unmistakable error (CUE) with 
respect to the May 1990 rating action denying service 
connection for hypertension had been raised at the February 
2000 travel board hearing.  This issue was referred back to 
the RO for adjudication.  The RO adjudicated that claim and 
provided the claimant and his representative notice of that 
determination in the Supplemental Statement of the Case of 
August 1990.  The accompanying notice advised the claimant 
and his representative that with regard to this new issue, he 
must respond within 60 days to "perfect his appeal".   The 
Board respectfully points out that since this was the initial 
notice of the rating determination, the notice should have 
advised the claimant and his representative that they must 
file a notice of disagreement to that determination within 
one year of the date of notice.  In the presentation by the 
representative to the Board in December 2000, the veteran's 
representative entered argument that clearly constituted a 
notice of disagreement with regard to this issue.  Under 
Manlincon v. West, 12 Vet. App. 238 (1999) the filing of the 
notice of disagreement confers jurisdiction on the Board over 
this issue.
 
The veteran's March 2000 motion to advance this case on the 
docket because of financial hardship was granted, and the 
Board of Veterans' Appeals (Board) recognizes that this 
matter has already been remanded for further evidentiary 
development and procedural considerations.  After review of 
the results of the action taken pursuant to the Board's 
remand, however, the Board finds that remand is again 
necessary so that the regional office (RO) may make an effort 
to obtain records from a military medical facility where the 
veteran allegedly received treatment shortly following his 
discharge from service.  


REMAND

The Board would first like to acknowledge that the RO carried 
out the action requested in the Board's previous remand to 
the extent possible, and that the necessity for this remand 
is based on what appears to be a recent representation that 
the veteran received relevant medical care for coronary 
symptoms at Letterman General Hospital within several years 
of service separation.  More specifically, in a list of 
"reserve units" provided by the veteran in May 2000, the 
veteran identified Letterman General Hospital, "PSFCA 94129 
P[re]sidio of San Francisco, Ca. 94129," and immediately to 
the left of this is handwritten "1971."   The Board can not 
ascertain from the record who wrote "1971" next to this 
entry.  The claims file does contain several medical records 
from Letterman Army Medical Center, Presidio of San 
Francisco, California 94129, dated in July 1989, and there is 
a January 1989 request from the veteran for 1980 hospital 
records from this facility, there was previously no assertion 
that the Board is aware of that the veteran received relevant 
treatment at this facility before 1980.  However, the Board 
notes that earlier treatment at this facility by the veteran 
would be consistent with the veteran's report in a 1982 
application for enlistment that he was employed as a 
installer at a muffler shop in San Francisco during the 
period of October 1968 to April 1971, and as a mechanic at an 
auto shop in Presidio of San Francisco, Ca. 94129 during the 
period of April 1971 to April 1975.  

The United States Court of Appeals for Veterans Claims has 
held that the law grants the Secretary discretion to 
determine under 38 C.F.R. § 3.151(a) whether an application 
for benefits can be construed as a claim for compensation or 
pension in accordance with the contents of the application 
and the evidence in support of it.  Stewart v. Brown, 10 Vet. 
App. 15 (1997).   While there are apparently a number of 
novel legal questions that may be for consideration if such a 
record is obtained and proves to be relevant, the Board will 
not address these questions unless and until the record is 
clear that such records exist and their contents can be 
scrutinized.  Moreover, it appears on preliminary review to 
the Board that under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) [hereafter 
Veterans Claims Assistance Act of 2000] further action would 
be required regardless of the analysis required by Stewart, 
supra.  As was noted in the previous remand, the theory of 
entitlement advanced on appeal clearly requires consideration 
of whether direct service connection can be granted on any 
basis and without a specific request for treatment records 
from Letterman Army Medical Center for the period of 1968 to 
1980, the Board finds that the record in this regard would 
still be incomplete.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should then take the 
appropriate steps to contact Letterman 
Army Medical Center, Presidio of San 
Francisco, California 94129, and 
specifically request any and all medical 
treatment and/or evaluation records for 
the veteran over the period of 1968 to 
1980. Any medical records other than 
those now on file pertaining to this 
period should be obtained and associated 
with the claims folder.  

3.  The RO should also review the record 
and determine whether any further action 
is required in light of the Veterans 
Claims Assistance Act of 2000. 

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to an earlier effective date 
for the grant of service connection for 
status post myocardial infarction, 
coronary artery disease with 
hypertension, and cardiomegaly.

5.  The RO should provide the claimant 
and his representative with a Statement 
of the Case with regard to the claim of 
CUE with respect to the May 1990 rating 
action denying service connection for 
hypertension.  The Board notes that a 
substantive appeal must be filed in 
accordance with the law in order to 
perfect an appeal as to that issue and 
obtain review by the Board. 38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2000)

If the benefits sought on appeal remain denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case, and given the applicable time to 
respond thereto.  Thereafter, the case should be returned to 
the Board, if in order.  The Board intimates no opinion as to 
the ultimate outcome as to this issue.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 

Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



